20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 1 of
                                        27



                IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

 In re:                                    §          Chapter 11
 KRISJENN RANCH, LLC                       §
       Debtor                              §       Case No. 20-50805
                                           §
 ________________________________________________________________________

 KRISJENN RANCH, LLC and                   §
 KRISJENN RANCH, LLC-SERIES                §
 UVALDE RANCH, and KRISJENN                §
 RANCH, LLC-SERIES PIPELINE                §
 ROW as successors in interest to          §
 BLACKDUCK PROPERTIES, LLC,                §
       Plaintiffs                          §
                                           §
 v.                                        §
                                           §
 DMA PROPERTIES, INC., and                 §
 LONGBRANCH ENERGY, LP,                    §     Adversary No. 20-05027
       Defendants                          §
 ________________________________________________________________________

 DMA PROPERTIES, INC                               §
       Cross-Plaintiff/Third Party Plaintiff       §
 v.                                                §
                                                   §
 KRISJENN RANCH, LLC,                              §
 KRISJENN RANCH, LLC-SERIES                        §
 UVALDE RANCH, and KRISJENN                        §
 RANCH, LLC-SERIES PIPELINE ROW,                   §   Adversary No. 20-05027
 BLACK DUCK PROPERTIES, LLC,                       §
 LARRY WRIGHT, and JOHN TERRILL                    §
       Cross-Defendants/Third-Party                §
       Defendants                                  §

            THIRD-PARTY DEFENDANT LARRY WRIGHT’S SECOND
            AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO
          FRANK DANIEL MOORE’S AMENDED THIRD-PARTY CLAIMS

  TO THE HONORABLE CHIEF BANKRUPTCY JUDGE RONALD B. KING:


                                               1
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 2 of
                                        27




     COMES NOW Third-Party Defendant LARRY WRIGHT and answers the Third-Party

  Complaints against him by Third-Party Plaintiff Frank Daniel Moore as follows:

                                           PARTIES

     1. Paragraph 1 is admitted.

     2. Paragraph 2 is admitted.

     3. Paragraph 3 is admitted.

     4. Paragraph 4 is admitted.

     5. Paragraph 5 is denied.

     6. Paragraph 6 is admitted.

     7. Paragraph 7 is admitted.

     8. Paragraph 8 is admitted.

                                   JURISDICTION AND VENUE

     9. Paragraph 9 is admitted.

     10. Paragraph 10 is admitted.

     11. Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 11. Third-Party Defendant is not certain

  at this time whether adjudication of the claims herein are necessary to the effective

  reorganization of the Debtors.

     12. Paragraph 12 is admitted.

                                    FACTUAL BACKGROUND

     13. Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 13.


                                                2
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 3 of
                                        27



     14. Third-Party Defendant admits that Moore met Wright during a previous investment

  deal but otherwise denies the allegations made in Paragraph 14.

     15. Paragraph 15 is denied.

     16. Paragraph 16 is denied.

     17. Paragraph 17 is admitted.

     18. Third-Party Defendant admits that he and Moore caused Black Duck Properties, LLC

  to be formed but otherwise denies the allegations made in Paragraph 18.

     19. Third-Party admits that the ownership structure of Black Duck is stated correctly but

  otherwise denies the allegations made in Paragraph 19.

     20. Paragraph 20 is admitted.

     21. Third-Party Defendant denies that Moore found a buyer but otherwise admits the

  allegations made in Paragraph 21.

     22. Paragraph 22 is admitted

     23. Third-Party Defendant denies that Moore took steps to purchase the right of way but

  otherwise admits the allegations made in Paragraph 23.

     24. Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 24.

     25. Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 25.

     26. Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 26.

     27. Paragraph 27 is admitted



                                                3
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 4 of
                                        27



     28. Paragraph 28 is admitted as to the accuracy of the text of the unexecuted Exhibit, but

  denied as to DMA’s interpretation of the agreement Paragraph 28 is admitted.

     29. Paragraph 29 is admitted.

     30. Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 30.

     31. Paragraph 31 is denied.

     32. Paragraph 32 is denied.

     33. Third-Party Defendant admits he reimbursed the $25,000, but otherwise denies the

  allegations in Paragraph 33.

     34. Paragraph 34 is admitted to the accuracy of the text, denied as to Moore’s

  interpretation.

     35. Paragraph 35 is admitted.

     36. Paragraph 34 is denied.

     37. Third-Party Defendant admits Black Duck paid for extensions but otherwise denies

  the allegation made in Paragraph 37.

     38. Paragraph 38 is denied.

     39. Paragraph 39 is denied.

     40. Paragraph 40 is denied.

     41. Paragraph 41 is denied.

     42. Third-party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 42.

     43. Paragraph 43 is admitted.



                                                4
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 5 of
                                        27



        44. Third-party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 44.

        45. Third-Party Defendant admits to the alleged closing date but otherwise lack sufficient

  knowledge or information to form a belief about the truth of the allegations made in Paragraph

  45.

        46. The alleged representations made by Third-Party Defendant in Paragraph 49 are denied

  and Third-Party Defendant lacks sufficient knowledge or information to form a belief about

  the truth of all other allegations made in Paragraph 46.

        47. Paragraph 47 is denied.

        48. Paragraph 48 is denied.

        49. Third-Party Defendant admits that a deed of trust was executed on January 18, 2018,

  but all other allegations made in Paragraph 49 are denied.

        50. Third-Party Defendant admits that David Strolle drafted the documents and is the

  trustee, but all other allegations made in Paragraph 50 are denied.

        51. Paragraph 51 is denied.

        52. Third-Party Defendant admits that Black Duck sought a buyer for the right-of-way,

  but denies all other allegations made in Paragraph 52.

        53. Third-Party Defendant admits that Moore resigned from Black Duck, but otherwise

  denies the allegations made in Paragraph 53.

        54. Third-Party Defendant admits there was a written email with terms of resignation but

  otherwise denies the allegations made in Paragraph 54.

        55. Paragraph 55 is admitted.



                                                  5
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 6 of
                                        27



     56. Paragraph 56 is admitted.

     57. Third-Party Defendant admits that the alleged documents were signed but otherwise

  denies the allegations made in Paragraph 57.

     58. Paragraph 58 states conclusions of law to which no responsive pleading is required.

  To the extent a response is required, Third-Party Defendant lacks sufficient knowledge or

  information to form a belief about the truth of the allegations made in Paragraph 58.

     59. Paragraph 59 states conclusions of law to which no responsive pleading is required.

  To the extent a response is required, Third-Party Defendant denies the allegations made in

  Paragraph 59.

     60. Paragraph 60 is admitted as to the accuracy of the text, denied as to Moore’s

  interpretation of the agreement

     61. Paragraph 61 is admitted.

     62. Paragraph 62 is admitted as to the text, denied as to enforceability.

     63. Paragraph 63 is admitted.

     64. Paragraph 64 is denied.

     65. Third-Party Defendant admits a letter of intent was proposed by John Terrill and

  signed by Third-Party Defendant in his corporate capacity but otherwise denies the allegations

  made in Paragraph 65.

     66. Paragraph 66 is denied.

     67. Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph67.

     68. Paragraph 68 is admitted.



                                                 6
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 7 of
                                        27



     69. Paragraph 69 is admitted as to the execution of the deed, but Third-Party Defendant

  lacks sufficient knowledge or information to a form a belief as to TCRG’s due diligence.

     70. Paragraph 70 is denied.

     71. Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 71.

     72. Third-Party Defendant admits that there was a meeting between the stated persons but

  otherwise denies the allegations made in Paragraph 72.

     73. Third-Party Defendant admits that the parties drove to the right of way but lack

  sufficient knowledge or information to form a belief about the truth of all other allegations

  made in Paragraph 73.

     74. Paragraph 74 is admitted.

     75. Third-Party Defendant admits that Borders called Moore but otherwise denies the

  allegations made in Paragraph 75.

     76. Paragraph 76 is admitted.

     77. Paragraph 77 is denied.

     78. Third-Party Defendant denies there was radio silence and lacks sufficient knowledge

  or information to form a belief about the truth of the allegations made in Paragraph 78.

     79. Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 79.

     80. Paragraph 80 is admitted.

     81. Paragraph 81 is admitted.




                                                7
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 8 of
                                        27



     82. Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 82.

     83. Paragraph 83 is admitted.

     84. Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 84.

     85. Paragraph 85 is denied.

     86. Paragraph 86 is denied.

     87. Paragraph 87 is denied.

     88. Third-Party Defendant admits to the actions were taken by David Strolle, but otherwise

  denies the allegations made in Paragraph 88.

     89. Paragraph 89 is admitted.

     90. Paragraph 90 is denied.

     91. Third-Party Defendant denies the existence of a “peaceful resolution” but otherwise

  admits the allegations made in Paragraph 91.

     92. Third-Party Defendant admits that KrisJenn Ranch, LLC Series Pipeline ROW paid

  $2.5 million, but otherwise denies the allegations made in Paragraph 92.

     93. Third-Party Defendant admits that the foreclosure occurred but otherwise denies the

  allegations made in Paragraph 93.

     94. Third-Party Defendant denies there has been a requests for records other than through

  litigation but otherwise admits the allegations made in Paragraph 94.

     95. Paragraph 95 is denied.




                                                 8
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 9 of
                                        27



     96. The allegations made in Paragraph 96 are admitted to the extent suits were filed but

  otherwise denied.

     97. Third-Party Defendant admits that the Court held the venue was not proper but

  otherwise denies the allegations in Paragraph 97.

     98. Third-Party Defendant admits that the summary judgment was denied but otherwise

  denies the allegations made in Paragraph 98.

     99.        Paragraph 99 is admitted.

     100.       It is admitted that Wright, as principal of the Debtor entities, filed for

  bankruptcy protection and that he provided discovery responses prior to the bankruptcy filing

  and that Wright, on behalf of KrisJenn, voluntarily provided responsive documents after the

  bankruptcy filing. The allegations made in Paragraph 100 are otherwise denied.

     101.       Paragraph 101 is denied.

     102.       Paragraph 102 is denied.

     103.       Third-Party Defendant lacks sufficient knowledge or information to form a

  belief about the truth of the allegations made in Paragraph 103.

                                     MOORE’S CLAIMS

     104.       Third-Party Defendant lacks sufficient knowledge or information to form a

  belief about the truth of the allegations made in Paragraph 104.

                           CLAIM 1: BREACH OF CONTRACT

     105.       In response to Paragraph 105, Third-Party Defendant reasserts all of his

  responses to Paragraphs 1 to 104 of Frank Daniel Moore’s Amended Counterclaims and

  Third-Party Claims and incorporate the same by reference.



                                                 9
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 10
                                      of 27



    106.       Paragraph 106 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    107.       Third-Party Defendant admits the requests correctly quotes the language used

 in the agreement but otherwise denies the allegations made in Paragraph 107.

    108.       Paragraph 108 is admitted.

    109.       Paragraph 109 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    110.       Paragraph 110 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    111.       Third-Party Defendant admits that KrisJenn Ranch, LLC is successor-in-

 interest to Black Duck but otherwise denies the allegations made in Paragraph 111.

    112.       Paragraph 112 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    113.       Paragraph 113 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.




                                               10
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 11
                                      of 27



    114.        Paragraph 114 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied.

    115.       Paragraph 115 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

                       CLAIM 2: BREACH OF FIDUCIARY DUTY

    116.       In response to Paragraph 116, Third-Party Defendant reasserts all of his

 responses to Paragraphs 1 to 115 of Frank Daniel Moore’s Amended Counterclaims and

 Third-Party Claims and incorporates the same by reference.

    117.       Paragraph 117 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    118.       Paragraph 118 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    119.       Paragraph 119 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    120.       Paragraph 120 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied.



                                                11
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 12
                                      of 27



    121.       Paragraph 121 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    122.       Paragraph 122 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    123.       Paragraph 123 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    124.       Paragraph 124 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    125.       Paragraph 125 is denied

                        CLAIM 3: KNOWING PARTICIPATION IN
                            BREACH OF FIDUCIARY DUTY

    126.       In response to Paragraph 126, Third-Party Defendant reasserts all of his

 responses to Paragraphs 1 to 125 of Frank Daniel Moore’s Amended Counterclaims and

 Third-Party Claims and incorporates the same by reference.

    127.       Paragraph 127 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    128.       Paragraph 128 is denied.




                                               12
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 13
                                      of 27



    129.       Paragraph 129 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    130.       Paragraph 130 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    131.       Paragraph 131 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    132.       Paragraph 132 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    133.       Paragraph 133 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied.

    134.       Paragraph 134 is denied.

    135.       Paragraph 135 is denied.

    136.       Paragraph 136 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.




                                                13
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 14
                                      of 27



    137.       Paragraph 137 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    138.       Paragraph 138 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied.

    139.       Paragraph 139 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied.

             CLAIM 4: TORTIOUS INTEREFERENCE WITH CONTRACT

    140.       In response to Paragraph 140, Third-Party Defendant reasserts all of his

 responses to Paragraphs 1 to 139 of Frank Daniel Moore’s Amended Counterclaims and

 Third-Party Claims and incorporates the same by reference.

    141.       Paragraph 141 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    142.       Paragraph 142 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    143.       Paragraph 143 states conclusions of law to which no responsive pleading is

 required.




                                                14
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 15
                                      of 27



    144.       Paragraph 144 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied..

                             CLAIM 5: PROMISSORY ESTOPPEL

    145.       In response to Paragraph 145, Third-Party Defendant reasserts all of his

 responses to Paragraphs 1 to 144 of Frank Daniel Moore’s Amended Counterclaims and

 Third-Party Claims and incorporates the same by reference.

    146.       Paragraph 146 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    147.       Paragraph 147 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    148.       Paragraph 148 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    149.       Paragraph 149 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    150.       Paragraph 150 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied.



                                                15
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 16
                                      of 27



                   CLAIM 6: FRAUD/FRAUDULENT INDUCEMENT

    151.       In response to Paragraph 151, Third-Party Defendant reasserts all of his

 responses to Paragraphs 1 to 150 of Frank Daniel Moore’s Amended Counterclaims and

 Third-Party Claims and incorporates the same by reference.

    152.       Paragraph 152 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    153.       Paragraph 153 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    154.       Paragraph 154 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    155.       Paragraph 155 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    156.       Paragraph 156 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    157.       Paragraph 157 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.



                                               16
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 17
                                      of 27



    158.       Paragraph 158 states conclusions of law and a request for relief to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied.

                       CLAIM 7: FRAUD (IN THE ALTERNATIVE)

    159.       In response to Paragraph 159, Third-Party Defendant reasserts all of his

 responses to Paragraphs 1 to 158 of Frank Daniel Moore’s Amended Counterclaims and

 Third-Party Claims and incorporates the same by reference.

    160.       Paragraph 160 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    161.       Paragraph 161 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    162.       Paragraph 162 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    163.       Paragraph 163 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    164.       Paragraph 164 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.



                                                17
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 18
                                      of 27



    165.       Paragraph 165 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    166.       Paragraph 166 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    167.       Paragraph 167 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    168.       Paragraph 168 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    169.       Paragraph 169 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    170.       Paragraph 170 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied.

                                 CLAIM 8: CIVIL CONSPIRACY

    171.       In response to Paragraph 171, Third-Party Defendant reasserts all of his

 responses to Paragraphs 1 to 170 of Frank Daniel Moore’s Amended Counterclaims and

 Third-Party Claims and incorporates the same by reference.



                                                18
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 19
                                      of 27



    172.       Paragraph 172 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    173.       Paragraph 173 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied.

                           CLAIM 9: UNJUST ENRICHMENT

    174.       In response to Paragraph 174, Third-Party Defendant reasserts all of his

 responses to Paragraphs 1 to 173 of Frank Daniel Moore’s Amended Counterclaims and

 Third-Party Claims and incorporates the same by reference.

    175.       Paragraph 175 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    176.       Paragraph 176 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

                             CLAIM 10: DECLARATORY RELIEF

    177.       In response to Paragraph 177, Third-Party Defendant reasserts all of his

 responses to Paragraphs 1 to 176 of Frank Daniel Moore’s Amended Counterclaims and

 Third-Party Claims and incorporates the same by reference.




                                                19
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 20
                                      of 27



    178.       Paragraph 178 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    179.       Paragraph 179 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    180.       Paragraph 180 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    181.       Paragraph 181 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied.

    182.       Paragraph 182 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied.

           CLAIM 11: NONDISCHARGEABILITY OF DEBTS AND CLAIMS

    183.       In response to Paragraph 183, Third-Party Defendant reasserts all of his

 responses to Paragraphs 1 to 182 of Frank Daniel Moore’s Amended Counterclaims and

 Third-Party Claims and incorporates the same by reference.

    184.       Paragraph 184 is denied.




                                                20
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 21
                                      of 27



    185.       Paragraph 185 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    186.       Paragraph 186 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    187.       Paragraph 187 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    188.       Paragraph 188 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    189.       Paragraph 189 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    190.       Paragraph 190 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    191.       Paragraph 191 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.




                                               21
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 22
                                      of 27



    192.       Paragraph 192 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    193.       Paragraph 193 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    194.       Paragraph 194 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied.

    195.       Paragraph 195 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied.

                                      ATTORNEY’S FEES

    196.       Paragraph 196 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations

 in this paragraph are denied.

    197.       Paragraph 176 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    The remainder of Third-Party Plaintiff’s Amended Counterclaims and Third-Party Claims

 consist of a prayer for relief, to which no response is required. To the extent a response is




                                                22
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 23
                                      of 27



 deemed required, Third-Party Defendant denies Frank Daniel Moore is entitled to the

 requested relief or any relief whatsoever.

                                 AFFIRMATIVE DEFENSES

    1. Third-Party Plaintiff’s claims are barred by illegality.

    2. Third-Party Plaintiff’s claims are barred, in whole or in part, by the applicable statute

 of limitations.

    3. Third-Party Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches.

    4. Third-Party Plaintiff’s claims are barred, in whole or in part, by the doctrine of estoppel.

    5. Third-Party Defendant asserts the defense of comparative negligence and assert that

 the damages alleged by Third-Party Plaintiff’s were legally and proximately caused in whole or

 in part by the negligence, fault, negligence per se, and/or other culpable conduct of other

 persons or parties who failed to exercise the same degree of care and caution as would have

 been exercised by persons using ordinary care in the same or similar circumstances. Third-

 Party Defendant is therefore entitled to have the Court and Jury apply the doctrine of

 comparative negligence established by Chapter 33 of the Texas Civil Practice & Remedies

 Code, to reduce any judgment against them by the degree of negligence or fault attributable

 to any other person or party.

    6. Third-Party Defendant denies that he is liable in the capacity in which he is sued as all

 acts complained of by Third-Party Plaintiff were not performed in Larry Wright’s individual

 capacity, rather in his respective capacity of the entities he has an ownership.

    7. Third-Party Defendant denies that Frank Daniel Moore has brought suit in a capacity

 for which he is entitled recovery in his individual capacity. Regardless of whether SCMED



                                                23
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 24
                                      of 27



 Oilfield Consulting, LLC properly assigned its claims Frank Daniel Moore, SCMED Oilfield

 Consulting lacks capacity to sue or be sued under Texas law at the time of filing this answer.

     8. Third-Party Defendant is entitled to have any debts or liabilities owed to Third-Party

 Plaintiff offset by any and all amounts owed by SCMED Oilfield Consulting, LLC, including

 but not limited to those debts owed pursuant to Section 14.10, Indemnification, and Section

 14.01, Offset.

     9. Third-Party Plaintiff’s claims are all subject to all waiver and limitation provisions

 contained in the Company Agreement of Blackduck Properties, LLC, including but not limited

 to the waivers contained in Section 13.14 Company Agreement; Waiver of Exemplary or

 Punitive Damages.

        WHEREFORE PREMISES CONSIDERED Third-Party Defendant Larry Wright

 prays for a judgment dismissing the Complaint against him with prejudice and for all relief he

 is so justly entitled to at law or in equity.

                                                 Respectfully submitted,

                                                 BAYNE, SNELL & KRAUSE
                                                 1250 N.E. Loop 410, Suite 725
                                                 San Antonio, Texas 78209
                                                 Telephone: (210) 824-3278
                                                 Facsimile: (210) 824-3937
                                                 Email: wgermany@bsklaw.com

                                                 By: /s/ William P. Germany
                                                        WILLIAM P. GERMANY
                                                        State Bar No. 24069777
                                                 Attorney for Third-Party Defendant Larry Wright




                                                   24
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 25
                                      of 27




                                    Certificate of Service

         I hereby certify that a true and correct copy of the foregoing document was served on
 all counsel of record by way of e-service through the CM/ECF system by notice of electronic
 filing or via email on the 14th day of December, 2020:

 C. John Muller IV
 Email: john@muller-smeberg.com
 Ronald J. Smeberg
 Email: ron@smeberg.com
 Muller Smeberg, PLLC
 111 W. Sunset
 San Antonio, TX 78209
 Counsel to Plaintiffs KrisJenn Ranch, LLC,
 KrisJenn Ranch, LLC, Series Uvalde Ranch,
 KrisJenn Ranch, LLC, Series Pipeline Row

 Michael Black
 BURNS & BLACK PLLC
 750 Rittiman Road
 San Antonio, Texas 78209
 210-829-2022
 210-829-2021 fax
 mblack@burnsandblack.com
 Attorneys for Longbranch Energy, LP and
 DMA Properties, Inc.

 Christopher S. Johns
 Christen Mason Hebert
 JOHNS & COUNSEL PLLC
 14101 Highway 290 West, Suite 400A
 Austin, Texas 78737
 512-399-3150
 512-572-8005 fax
 cjohns@johnsandcounsel.com
 chebert@johnsandcounsel.com

 Timothy Cleveland
 CLEVELAND | TERRAZAS PLLC
 4611 Bee Cave Road, Suite 306B
 Austin, Texas 78746
 512-689-8698
 tcleveland@clevelandterrazas.com




                                              25
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 26
                                      of 27



 Natalie Wilson
 LANGLEY & BANACK, INC.
 745 East Mulberry Avenue I Suite 700
 San Antonio, TX 78212
 210-736-6600
 lwilson@langleybanack.com
 Attorneys for DMA Properties, Inc.

 Jeffery Duke
 DUKE BANISTER MILLER & MILLER
 22310 Grand Corner Drive, Suite 110
 Katy, Texas 77494
 jduke@dbmmlaw.com
 Counsel for Longbranch Energy, LP

 David P. Strolle, Jr.
 Granstaff, Gaedke & Edgmon, P.C.
 5535 Fredericksburg Road, Suite 110
 San Antonio, Texas 78229
 T- (210) 348-6600 ext. 203
 F- (210) 366-0892
 dstrolle@caglaw.net

 OFFICE OF THE UNITED STATES TRUSTEE
 903 San Jacinto Blvd, Room 230
 Austin, Texas 78701
 shane.p.tobin@usdoj.gov
 United States Trustee

 John Terrill
 12712 Arrowhead Lane
 Oklahoma City, OK 73120


                                              /s/ William P. Germany
                                             WILLIAM P. GERMANY




                                        26
20-05027-rbk Doc#189 Filed 12/14/20 Entered 12/14/20 20:41:09 Main Document Pg 27
                                      of 27
